Case 1:12-cv-21111-AMS Document 66 Entered on FLSD Docket 11/16/2018 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 12-21111-CIV-SIMONTON

  MARTIN OMAR GARCIA, LORENZO
  AMADO SALINAS, JATNIEL CASANAS
  CORENT, EUSEBLO CASANAS CORDOVA,
  and all others similarly situated
  under 29 U.S.C. 216 (B),

         Plaintiffs,
  v.

  ACOSTA TRACTORS INC.,
  and FELIX F. ACOSTA,

        Defendants.
  ________________________________/

                  ORDER GRANTING JOINT MOTION TO REOPEN CASE
        AND LIFT STAY FOLLOWING RESOLUTION OF APPEAL IN SIMILAR ACTION
                                       AND
            DIRECTING PARTIES TO FILE JOINT PROPOSED TIME SCHEDULE

         This matter is before the Court upon the Parties’ Joint Motion to Reopen and Lift

  Stay, ECF No. [65]. 1 Previously, this case was stayed by the undersigned until the

  Eleventh Circuit Court of Appeals resolved the Defendants’ appeal in the matter of Julio

  Hernandez Hernandez v. Acosta Tractors, Inc., Felix F. Acosta, Alex Ros, 15-23486-CIV-

  MORENO, a case pending before the Honorable Federico A. Moreno, which involves

  similar claims and legal issues, and two of the same Defendants as two of the

  Defendants named in the instant case, ECF No. [62].

         In the Hernandez case, the Defendants filed an appeal challenging the District

  Court’s entry of Final Default Judgment Pursuant to 29 U.S.C. 216(b), which was

  1
    On September 20, 2017, the undersigned consolidated this action with the case of
  Cordova v. Acosta Tractors, Inc., and Felix F. Acosta, Case No. 13-22377-CIV-SIMONTON,
  (“Cordova”), ECF No. [62], and the Cordova action was administratively closed. The
  Parties were directed to file pleadings, motions and memoranda only in Case No.12-
  21111-CIV-SIMONTON. Therefore, Plaintiff Cordova has been added to the caption of this
  case.
Case 1:12-cv-21111-AMS Document 66 Entered on FLSD Docket 11/16/2018 Page 2 of 7



  predicated upon the Defendants’ purported failure to pay the assigned arbitrator’s fees.

  The Plaintiff in the action at bar, who is represented by the same counsel as the Plaintiff

  in the Hernandez case, filed a motion in this case similarly seeking the entry of default

  judgment as to liability against the Defendants for failing to pay the arbitration costs

  related to this action which resulted in the arbitration proceedings being terminated. 2

  See ECF No. [52]. The Eleventh Circuit has now issued its mandate in the Hernandez

  matter concluding, among other things, that the District Court erred in entering a default

  judgment against the Defendants based solely on Defendants’ default in the underlying

  arbitration. See Julio Hernandez v. Acosta Tractors Inc., et al, No. 17-13057 JJ, (11th Cir.

  Sept. 6, 2018). Given that the Eleventh Circuit has resolved the issue of whether a default

  should be entered against the Defendants in this action based solely upon the

  termination of the arbitration proceedings, the stay may now be lifted in this action.

         Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Parties’ Joint Motion to Reopen and Lift

  Stay, ECF No. [65] is GRANTED, and the case is reopened and restored to the Court’s

  active docket. It is further

         ORDERED that the Parties shall confer and file the attached Proposed Time

  Schedule on or before Friday, December 7, 2018.

         DONE AND ORDERED in chambers in Miami, Florida, on November 16, 2018.



                                             ___________________________________
                                             ANDREA M. SIMONTON
                                             CHIEF UNITED STATES MAGISTRATE JUDGE

  2
   Although the Hernandez matter involved similar FLSA claims against two of the same
  Defendants, that case was not consolidated at arbitration, and instead proceeded before
  a different arbitrator.


                                                2
Case 1:12-cv-21111-AMS Document 66 Entered on FLSD Docket 11/16/2018 Page 3 of 7




  Copies furnished via CM/ECF to:
  All counsel of record




                                       3
Case 1:12-cv-21111-AMS Document 66 Entered on FLSD Docket 11/16/2018 Page 4 of 7



                                 Proposed Time Schedule

         The following time schedule shall govern unless modified by court order after a
  showing of compelling circumstances. Absent a court order, a motion to dismiss shall
  not stay discovery.



                      DATE                         ACTION



        By                          Each party shall exchange lists of all witnesses then
                                    believed to have knowledge of the facts supporting the
                                    material allegations of the pleading filed by that party,
                                    and each party shall exchange all documents then
                                    available or subject to its control that they
                                    contemplate using as evidence in support of any
                                    allegations of the pleading filed by that party.



        By                          The parties shall file any motions to amend or
                                    supplement the pleadings, or join parties. Prior to
                                    filing any non-dispositive motion, counsel for the
                                    moving party shall confer, or make reasonable effort to
                                    confer, with counsel for the opposing party in a good
                                    faith effort to resolve the matter, and shall include in
                                    the motion a statement certifying that this has been
                                    done.



        By                          Plaintiff shall furnish opposing counsel with a written
                                    list containing the names and addresses of all expert
                                    witnesses intended to be called at trial. Only those
                                    expert witnesses listed shall be permitted to testify.



        By                          Plaintiff shall furnish opposing counsel with
                                    summaries or reports of all expert witnesses intended
                                    to be called at trial. The summaries/reports shall
                                    include the information required by Local Rule 16.1(k):
                                    lists of the expert’s qualifications to be offered at trial,
                                    publications and writings, style of case and name of
                                    court and judge in cases in which the expert has
                                    previously testified and the subject of that expert

                                              4
Case 1:12-cv-21111-AMS Document 66 Entered on FLSD Docket 11/16/2018 Page 5 of 7



                               testimony, the substance of the facts and all opinions
                               to which the expert is expected to testify, and a
                               summary of the grounds for each opinion.



        By                     Defendant shall furnish opposing counsel with a
                               written list containing the names and addresses of all
                               expert witnesses intended to be called at trial. Only
                               those expert witnesses listed shall be permitted to
                               testify.



        By                     Defendant shall furnish opposing counsel with
                               summaries or reports of all expert witnesses intended
                               to be called at trial. The summaries/reports shall
                               include the information required by Rule 16.1(k): lists
                               of the expert’s qualifications to be offered at trial,
                               publications and writings, style of case and name of
                               court and judge in cases in which the expert has
                               previously testified and the subject of that expert
                               testimony, the substance of the facts and all opinions
                               to which the expert is expected to testify, and a
                               summary of the grounds for each opinion.



        By                     Plaintiff shall furnish opposing counsel with a written
                               list containing the names, addresses and
                               summaries/reports of any rebuttal expert witnesses
                               intended to be called at trial. The summaries/reports
                               shall include the information required by Local Rule
                               16.1(k): lists of the expert’s qualifications to be
                               offered at trial, publications and writings, style of case
                               and name of court and judge in cases in which the
                               expert has previously testified and the subject of that
                               expert testimony, the substance of the facts and all
                               opinions to which the expert is expected to testify, and
                               a summary of the grounds for each opinion.



        By                     All non-expert discovery shall be completed.




                                         5
Case 1:12-cv-21111-AMS Document 66 Entered on FLSD Docket 11/16/2018 Page 6 of 7



        By                     All expert discovery shall be completed.



        By                     The parties shall furnish opposing counsel with a list
                               of names and addresses of all fact witnesses intended
                               to be called at trial, and only those witnesses shall be
                               permitted to testify.



        By                     All dispositive pretrial motions and memoranda of law,
                               as well as any motions to exclude or limit proposed
                               expert testimony must be filed. Any Daubert/Kumho
                               motion shall be accompanied by appropriate affidavits.
                               If any party moves to strike an expert affidavit filed in
                               support of a motion for summary judgment [for
                               reasons stated in Daubert v. Merrill Dow
                               Pharmaceuticals, Inc, 509 U.S. 579 (1993) and Kumho
                               Tire Co. v. Carmichael, 526 U.S. 137 (1999)], the
                               motion to strike shall be filed with that party’s
                               responsive memorandum.



        By                     Mediation shall be completed.



        By                     Pretrial Stipulation. The joint pretrial stipulation shall
                               be filed pursuant to S.D.Fla.L.R. 16.1(e), and in
                               accordance with paragraph five of the Scheduling
                               Order. In conjunction with the joint pretrial stipulation,
                               the parties shall file their motions in limine.



        By                     Plaintiff shall file a single, joint set of proposed jury
                               instructions and verdict forms, with a copy provided to
                               the chambers of the undersigned Magistrate Judge by
                               hand-delivery or facsimile. The joint jury instructions
                               shall include, in the appropriate order, each instruction
                               as to which the parties agree, and each contested
                               instruction proposed by either party. Following each
                               contested instruction, the opposing party shall state
                               its objection and include a proposed alternative
                               instruction, if one is sought. Contested jury


                                         6
Case 1:12-cv-21111-AMS Document 66 Entered on FLSD Docket 11/16/2018 Page 7 of 7



                               instructions should include citation of legal authority
                               by each party to support their position, including any
                               applicable regulations contained in the Code of
                               Federal Regulations.



        On                     Pretrial conference.

             at



        On                     Specially set trial commences and is expected to last
                               _____ days.

             at




                                         7
